FILED
                            NOT FOR PUBLICATION                             AUG 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANTHONY G. HERBERT,                              No. 14-35562

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00044-TSZ

 v.
                                                 MEMORANDUM*
WALTER LOVELL, Individually and in
His Official Capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Anthony G. Herbert, a former King County pretrial detainee, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious mental health needs. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Guatay Christian Fellowship v.

County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011), and we may affirm on any

ground supported by the record, Enlow v. Salem-Keizer Yellow Cab Co., Inc., 389

F.3d 802, 811 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment to defendants Lovell

and Jackson because Herbert failed to raise a genuine dispute of material fact as to

whether these defendants were deliberately indifferent to Herbert’s serious mental

health needs. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health; neither a mere difference of opinion concerning

the course of treatment nor negligence in diagnosing or treating a medical

condition amounts to deliberate indifference); see also Clouthier v. County of

Contra Costa, 591 F.3d 1232, 1241 (9th Cir. 2010) (deliberate indifference

standard applies to pretrial detainees); Jackson v. McIntosh, 90 F.3d 330, 332 (9th

Cir. 1996) (a prisoner “must show that the course of treatment the doctors chose

was medically unacceptable under the circumstances” and “that they chose this

course in conscious disregard of an excessive risk to plaintiff’s health”).

      Summary judgment was proper for defendant Dumas because Herbert failed

to raise a genuine dispute of material fact as to Dumas’s supervisory liability. See


                                           2                                    14-35562
Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for

establishing supervisory liability).

      AFFIRMED.




                                        3                                 14-35562